         Case 2:98-cr-00178-MAK Document 146 Filed 06/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                      : CRIMINAL ACTION
                                               :
                      v.                       : NO. 98-178
                                               :
 ROBERT EARL MARTIN                            :

                                            ORDER
       AND NOW, this 2nd day of June 2020, upon considering the Defendant’s pro se Motion to

vacate (ECF Doc. No. 143) our February 28, 2020 Order (ECF Doc. No. 138) dated on March 16,

2020 but not docketed until May 26, 2020 due to COVID-19 mitigation resulting in stay-in-place

orders affecting mail processing in our Clerk of Court’s office, Defendant’s April 13, 2020 letter

request for status (ECF Doc. No. 144) also docketed on May 26, 2020, for good cause, and for

reasons in the accompanying memorandum, it is ORDERED:

       1.      The Defendant’s Motion (ECF Doc. No. 143) is DENIED and his letter request for

a status (ECF Doc. No. 144) is moot; and,

       2.      The United States shall serve a copy of this Order and accompanying Memorandum

on Robert Earl Martin USM #39869-066 at SCI Butner Medium II no later than June 3, 2020 and

file a certificate of service confirming compliance no later than June 8, 2020 including notifying

the Court should the service return as undeliverable.



                                                        ________________________
                                                        KEARNEY, J.
